Citation Nr: 1753203	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  14-06 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hypertension, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Gibson





INTRODUCTION

The Veteran served on active duty from July 1980 to October 1987.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In this decision, the Board is reopening the Veteran's claim and granting service connection for hypertension.


FINDINGS OF FACT

1.  The Veteran's claim to service connect hypertension was last denied in an October 1987 rating decision.  He did not appeal that decision.  Since then, new and material evidence has been received that relates to unestablished facts necessary to substantiate the claim, and it is reopened.  

2.  His hypertension is related to elevated blood pressure readings taken during his active duty service.


CONCLUSIONS OF LAW

1.  The October 1987 rating decision denying service connection for hypertension is now final.  New and material evidence has since been received, and the claim is reopened.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2017).

2.  The criteria are met for service connection for hypertension.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2017). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening service connection claim

In general, VA decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2017).  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156.  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran's claims to service connect hypertension was last denied in an October 1987 rating decision, because the evidence did not show a current disability that was related to service.  He did not appeal that decision, therefore, it is final.  Since then, evidence was received that shows a relationship between his current hypertension and his service.  This is new and material and raises the possibility of substantiating the claim; therefore, the claim is reopened.

The Board notes that the Veterans Benefits Management System (VBMS) appears to show the receipt of service treatment records (STRs) in February 2015.  Upon review, it does not appear that a date stamp for the records was scanned into VBMS.  However, the October 1987 rating decision indicates that his STRs were reviewed, and therefore were of record.  The Veteran has not argued that his STRs were not previously of record, and there is no other suggestion that is the case.  Accordingly, the provisions of 38 C.F.R. § 3.156(c), pertaining to receipt of relevant service department records, are not for application.




Service connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The record shows the Veteran is currently diagnosed with hypertension.

His STRs show that he had some elevated blood pressure readings, including 150/90 in November 1985 and March 1985, 148/98 in March 1985, and 140/90 twice in March 1985.  He was not diagnosed with hypertension, but his elevated readings were investigated.

In July 2012, his treating physician noted review of the Veteran's STRs and these elevated readings.  The physician opined that the readings in service were consistent with hypertensive vascular disease, and that he was not certain as to why the Veteran was not properly treated while in service.  He opined that it was as likely as not that his current hypertension was present during active duty.

This is the only medical opinion of record that addresses a relationship to service.  The Board finds this opinion to be relevant and probative, as it is fully explained and supported with evidence from the record.  Accordingly, service connection for hypertension is granted.  





ORDER

The claim of entitlement to service connection for hypertension is reopened.

Service connection for hypertension is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


